Citation Nr: 1613087	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-30 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to June 15, 2007, for the grant of service connection for major depressive disorder (MDD).

2.  Entitlement to an effective date prior to June 15, 2007, for the grant of service connection for migraine headaches.

3.  Entitlement to an initial disability rating in excess of 70 percent for MDD. 

4.  Entitlement to an initial disability rating in excess of 30 percent for migraine headaches.

5.  Entitlement to an initial compensable disability rating for erectile dysfunction (ED).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Appeals Management Center (AMC) and an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case is currently under the jurisdiction of the VA RO in St. Petersburg, Florida.

The Veteran requested a hearing before the Board on his October 2013 and March 2015 VA Form 9s.  However, in a subsequent communication received in June 2015, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2015).

The increased ratings and TDIU issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.





FINDINGS OF FACT

1.  VA received no communication that constituted a formal or informal claim for service connection for depression or any psychiatric disorder until June 15, 2007.

2.  VA received no communication that constituted a formal or informal claim for service connection for any headache disorder until June 15, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 15, 2007, for the grant of service connection for MDD have not been met.  38 U.S.C.A. §§ 5101 , 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.151, 3.155, 3.159, 3.400 (2015).

2.  The criteria for an effective date earlier than June 15, 2007, for the grant of service connection for migraines headaches have not been met.  38 U.S.C.A. §§ 5101 , 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. § 3.151, 3.155, 3.159, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A June 2007 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's relevant service treatment records, VA examination reports, and VA treatment records are in the file.  The Board notes that the claims for initial increased ratings for MDD and migraine headaches are being remanded, in part, for further development, including obtaining updated VA treatment records and new VA examinations.  However, with regard to the claims for earlier effective dates for the grants of service connection, these records are not relevant.  Any newly obtained evidence would only show the current severity of the Veteran's disabilities, not whether a formal or informal claim had been submitted prior to June 15, 2007.  As such, these claims need not also be remanded.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  If the claim for service connection is received within one year of a veteran's discharge from service, the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015); see also Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2015).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2015).

The Veteran generally expressed disagreement with the April 2012 rating decision that granted service connection and established a June 15, 2007 effective date for his service-connected MDD and migraine headaches.  The RO construed this notice of disagreement liberally to include disagreement with both the initial evaluations and the effective dates granted.  The Veteran has not provided any specific argument regarding why he believes service connection should have been granted earlier than June 15, 2007 for either of these disabilities.  Indeed, in his October 2015 brief, the Veteran's attorney clearly stated that the Veteran initiated his claim for compensation for depression/anxiety and migraine headaches on June 15, 2007.

The Board also cannot find any evidence of any correspondence that may be construed as a formal or informal claim for service connection for MDD and/or migraine headaches received prior to June 15, 2007.  The first communication regarding the Veteran's psychiatric problems and migraine headaches was his claim for benefits received on June 15, 2007.  Although he sought employment and education resources from VA prior to 2007, he made no mention of a desire for service connected monetary benefits.  Significantly, on his June 2007 claim form, he indicated that he had never filed a prior claim for compensation benefits from VA.

As noted above, the law provides that the effective date of a claim filed after one year from discharge is the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).  In this case, the Veteran filed his claim after one year following discharge and has been granted service connection effective the date of his claim for his service-connected MDD and migraine headaches.  There is no evidence or argument to support an effective date for these grants of service connection prior to June 15, 2007.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to an effective date earlier than June 15, 2007, for the grants of service connection for MDD and migraine headaches, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than June 15, 2007, for the grant of service connection for MDD is denied.

Entitlement to an effective date earlier than June 15, 2007, for the grant of service connection for migraine headaches is denied.


REMAND

With regard to the claims for increased initial ratings for MDD and migraine headaches, the Veteran submitted an October 2015 private vocational assessment.  The assessment concludes that his psychiatric disability and migraine headaches worsened in August 2012, subsequent to his most recent VA examinations, to the point of interfering with his employability.  In light of this suggestion of a possible worsening of these disabilities, the Board finds that new VA examinations are warranted.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

The Veteran also claims that he is unable to work due to his service-connected MDD and migraine headaches, which have been remanded herein.  The readjudication of these claims may affect the TDIU claim.  These issues are inextricably intertwined.  The claims for increased initial ratings for MDD and migraine headaches must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Finally, with regard to the claim for an initial compensable evaluation for ED, the Veteran submitted a February 2013 medical bill indicating private treatment for his ED.  Despite this indication of possible relevant private treatment records, the AOJ made no attempt to secure a release of information from the Veteran or to obtain any such records.  On remand, the Veteran should be asked to provide a release of information for these and any other relevant private treatment records.

The Board will also take the opportunity to obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  The Board is particularly interested in any Vet Center psychiatric treatment records.


2.  Send the Veteran a letter asking him to identify and provide a signed release of information (VA Form 21-4142) for any records relating to his disabilities on appeal, particularly those for treatment of ED by Dr. E. F. dated around February 2013 and any treatment records from the Veteran's private pain management specialist, Dr. T. A.  If he returns a signed release of information, attempt to obtain and associate with the claims file any private treatment records.  All attempts to obtain these records should be documented in the claims file.  If the AOJ is unable to obtain any additional records, this must be noted in the claims file and the Veteran must be notified of such.  

3.  Thereafter, the Veteran should be scheduled for VA examinations in order to determine the current nature and severity of his service-connected MDD and migraine headaches.  The claims folder must be made available to the examiners for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies should be completed.  

With regard to the Veteran's MDD, the examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected MDD.  S/he must also distinguish, to the extent possible, between psychiatric symptoms attributable to the Veteran's service-connected MDD and those attributable to his nonservice-connected PTSD.  The examiner is also requested, if possible, to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable solely to his MDD.  The examiner should specifically comment on whether the Veteran service-connected psychiatric disability has precluded him from engaging in substantially gainful employment.  In providing this opinion, the examiner should specifically comment on the October 2015 private vocational assessment.

With regard to the Veteran's migraine headaches, the examiner should comment on the current severity of the Veteran's disability, as well as any more severe periods from the time of the most recent VA examination (May 2008 to the present).  The examiner should specifically comment on whether the Veteran's service-connected headaches disability has precluded him from engaging in substantially gainful employment.  In providing this opinion, the examiner should specifically comment on the October 2015 private vocational assessment.

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions, the Veteran's increased rating claims should be readjudicated.  Thereafter, the claim for TDIU should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


